Name: Decision of the EEA Joint Committee No 71/98 of 31 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: consumption;  health;  European Union law;  food technology
 Date Published: 1999-07-08

 Avis juridique important|21999D0708(02)Decision of the EEA Joint Committee No 71/98 of 31 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 172 , 08/07/1999 P. 0050 - 0050DECISION OF THE EEA JOINT COMMITTEENo 71/98of 31 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 58/98 of 4 July 1998(1);Whereas Commission Directive 96/77/EC of 2 December 1996 laying down specific purity criteria on food additives other than colours and sweeteners(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 46 (Council Directive 89/107/EEC) in Chapter XII of Annex II to the Agreement: "- 396 L 0077: Commission Directive 96/77/EC of 2 December 1996 (OJ L 339, 30.12.1996, p. 1)."Article 2The texts of point 3 (Council Directive 65/66/EEC) and of point 17 (Council Directive 78/664/EEC) in Chapter XII of Annex II to the Agreement shall be deleted.Article 3The texts of Directive 96/77/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 31 July 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 100, 15.4.1999, p. 42.(2) OJ L 339, 30.12.1996, p. 1.